Citation Nr: 1544752	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  07-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected plantar fasciitis of the left foot.   

2.  Entitlement to an initial rating in excess of 10 percent, for service-connected intervertebral disc syndrome (also rated as spondylosis and degenerative disc disease of lumbar spine).  

3.  Entitlement to a higher initial rating for service-connected left knee osteoarthritis (also rated as status post strain, lateral compression syndrome, with residual scar), evaluated as 10 percent disabling since June 25, 2015 and noncompensable prior thereto.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel





INTRODUCTION

The Veteran served on active duty between October 1986 and June 2006.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The case was later transferred to the Newark, New Jersey VA RO.     

In October 2014, the Board remanded this matter in addition to claims for service connection right foot and skin disorders.  The service connection claims have since been granted.  The claims for higher initial ratings remain on appeal.  

The record in this matter consists of electronic claims files and has been reviewed.  New and relevant documentary evidence concerning the issue decided herein has not been added to the record since the July 2015 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2015).  

In statements of record received in September 2015, the Veteran indicated an interest in gaining awards of compensation for hepatitis, shoulders, right knee, right big toe, and hand disorders.  As these particular claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  Each is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In the decision below, the Board will address the claim for a compensable rating for a left foot disorder.  The two remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has experienced pain and tenderness from his service-connected left foot disability.     

2.  During the appeal period, the service-connected left foot disability has not resulted in more than moderate impairment.  
 

CONCLUSION OF LAW

The criteria for an initial 10 percent, but no higher, disability evaluation for a left foot disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, once service connection was granted there was no further duty to notify.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue decided below has been obtained.  VA afforded the Veteran the opportunity to give testimony before the Board, which he declined to do.  VA obtained the Veteran's STRs and VA treatment records.  VA obtained non-VA treatment records relevant to the Veteran's claim.  Moreover, VA attempted to obtain additional private evidence.  Pursuant to the Board's October 2014 remand, the AOJ sought authorization from the Veteran to request and obtain additional private evidence.  But the Veteran did not respond to the AOJ's request.  In any event, the Veteran has not indicated there are additional records that VA should obtain on his behalf.  

VA afforded the Veteran physical examinations addressing his claim for which reports are of record.  The most recent examination, provided pursuant to the Board's October 2014 remand, was conducted in July 2015.  In providing the examination, VA substantially complied with the Board's remand orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the AOJ provided an examination report in the record which addresses the nature and severity of the Veteran's left foot disability.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

The Claim for a Higher Initial Rating

In February 2006, the Veteran claimed service connection for disability associated with his left foot.  In June 2006, the Veteran was discharged from service.  In the August 2006 rating decision on appeal, the RO granted service connection for a left foot disorder, and assigned a noncompensable evaluation effective July 1, 2006, the month following his discharge from service.  The Veteran appealed the initial assigned rating. 

In this matter, the Board will consider whether a compensable initial rating has been warranted during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, supra.  

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of foot pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

In his February 2006 claim, the Veteran complained of problems with his arches.  In the August 2006 rating decision on appeal, the RO found service connection warranted for plantar fasciitis, which is not a listed disorder under the Code.  The RO then evaluated the disorder under Diagnostic Code (DC) 5099-5020 of 38 C.F.R. § 4.71a.  Under DC 5020, synovitis disorders are rated.  This provision directs VA to rate based on limitation of motion of the affected part, which in this case is the foot.   

Foot disabilities such as hammertoes, pes planus, weak foot, metatarsalgia, hallux valgus, and malunion/nonunion disorders are rated under DCs 5276 thorough 5283.  As the Veteran has not been diagnosed with any of these disorders, the Board finds DC 5284 the appropriate DC under which to rate the Veteran's left foot disorder.  Under this code, moderate residuals of foot injuries warrant a 10 percent evaluation, moderately severe residuals, a 20 percent evaluation, and severe residuals, a 30 percent evaluation.  38 C.F.R. § 4.71a.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence in this matter consists of the Veteran's lay assertions, VA treatment records, private treatment records, and VA examination reports dated in February 2006 and July 2015.  This evidence supports the assignment of a 10 percent initial rating throughout the appeal period.    

The Veteran has complained of pain on standing and walking, cramping and tenderness with his left foot.  His statements are of probative value because, as a layperson, he is competent to offer evidence of observable symptomatology, such as pain and limitation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The February 2006 VA examiner noted the Veteran's complaints of pain, use of arch supports, and his reported history of pes planus and plantar fasciitis.  The examiner noted tenderness, but normal gait and posture, and no limitation with standing and walking.  The examiner further noted that gross examination revealed normal joints and muscles.  The examiner noted a normal x-ray of the left foot on weight bearing and non-weight bearing.  The examiner's diagnosis was plantar fasciitis.  The examiner specifically found that the Veteran did not have pes planus.      

The July 2015 VA examiner noted a review of the claims file in addition to an examination and interview of the Veteran.  The examiner noted the Veteran's complaints of occasional cramping in his left foot, but found no pain on examination.  The examiner indicated no functional loss related to the foot disorder, and noted no edema.  The examiner noted no pain upon palpation nor upon "range of motion STJ, MTJ, MPJ[.]"  The examiner also noted "pes cavus foot type[.]"  

Based on this evidence, the Board finds the assignment of a 10 percent initial rating warranted throughout the appeal period.  The Veteran has consistently reported pain and tenderness.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

That notwithstanding, the Court has also determined that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  To the extent that the Veteran has reported pain in his left foot, his statements are deemed credible and probative.  Accordingly, a 10 percent evaluation is warranted.  However, the overall evidence does not reflect moderately severe disability to warrant a 20 percent rating under Diagnostic Code 5284.   The objective medical evidence of record finds that the Veteran's left foot problems have not impeded in any way his ability to function in daily activities, or his ability to work.  It must be kept in mind that the disability rating schedule contemplates the effects that disability has on a veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The Veteran's statements, which are considered competent, credible and probative, have been considered and warrant a 10 percent disability evaluation based on moderate disability.  In addition to reporting pain when standing and walking for periods of time, he reported on examination in 2015 that the condition flares up as cramps at least one time per week and he rests for a few minutes when this occurs.  The 2015 examiner found that there was no functional loss for the lower extremity due to the disorder and that pain, weakness, fatigability or incoordination did not significantly limit the functional ability during flare-ups or when the foot is used repeatedly over time and there was no other functional loss during flare-ups or when the foot is used repeatedly over time.  The effects of flare-ups, which occur at least one time per week which requires rest for a few minutes, are contemplated by the 10 percent evaluation.  The evidence as a whole, however, does not show that the Veteran's disability is at least moderately severe in nature.  Accordingly, the Board concludes that the evidence reflects no more than moderate impairment in the Veteran's left foot due to his service-connected left foot disorder and he does not meet or nearly approximate the criteria for an initial rating in excess of 10 percent under DC 5284.  

The Board has also considered the applicability of other foot DCs.  As indicated, however, the Veteran has not been diagnosed with any of the disorders noted under DCs 5276 to 5283.  38 C.F.R. § 4.71a.  While the veteran was noted to have a pes cavus foot type, the criteria for a higher 20 percent rating under DC 5278 contemplate that the great toe is dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under the metatarsal heads.  A 30 percent rating is warranted if all toes tend to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 50 percent rating is warranted if there is marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  In this case, the Veteran's disability is manifested by pain and tenderness at the arch of the foot without evidence of involvement of the toes, ankle, metatarsal heads, callosities, deformity or dropped forefoot.  Shortened plantar fascia or marked contraction of the plantar fascia also is not shown.  Accordingly, DC 5278 does not allow for the grant of a higher rating.    

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's left foot disability, which is manifested by tenderness, pain and cramping of the plantar fascia, is contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.71a.  Specifically, the Veteran did not manifest the symptomatology that warrants a schedular rating in excess of 10 percent, such as the 20 or 40 percent rating reserved under DC 5284.  The evidence does not indicate moderately severe impairment.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still not be warranted.  The evidence does not suggest, and the Veteran did not contend, that his foot disorder causes marked absence from work or results in hospitalizations.  38 C.F.R. § 3.321(b)(1).  Rather, the evidence demonstrates no functional impairment, and no hospitalization for this particular disorder.  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's left foot disorder.  38 C.F.R. § 4.71a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case the Veteran has not argued and the record does not otherwise reflect that service-connected disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, throughout the appeal period, a 10 percent rating has been warranted under  DC 5284 for the Veteran's left foot disability.  But the preponderance of the evidence is against an initial rating in excess of 10 percent.  38 U.S.C.A. § 5107(b).  


ORDER

An initial 10 percent rating for the left foot disability is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

A remand is warranted for the issues regarding higher initial ratings for left knee and lower back disorders.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).  As indicated earlier, however, pain alone does not constitute functional loss under VA regulations.  See Mitchell, supra.

In the July 2015 examination reports of record addressing these two issues, the examiner provides range of motion measurements.  The examiner indicated nearly full and normal range of motion in the left knee and lower back.  Further, after stating that the Veteran experienced pain during range of motion testing, the examiner stated that the pain "does not result in/cause functional loss."  The examination reports note that the Veteran did not report flare-ups or having any functional loss or functional impairment to include on repeated use.  

These reports differ from assertions made by the Veteran in September 2015, following the July 2015 examination.  The Veteran stated that he was "constantly battling" pain in his lower back and left knee, and that the "debilitating" pain causes "serious limitations such as standing or sitting for long periods of time[.]"    

Inasmuch as his assertions are at odds with the examiner's findings, and as he is competent to offer evidence regarding observable symptoms such as pain and limitation, additional medical inquiry is warranted here.  See Layno, supra.  At a minimum, the evidence suggests a worsening of the disorder since the most recent examination, which warrants that a new examination be conducted.  Green v. Derwinski, 1 Vet. App. 121 (1991).    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the service-connected left knee and lower back disorders.  Any indicated tests should be accomplished.  The examiner should review the medical history.  

In the report describing the current nature and severity of the disorders, the examiner should also address the functional impairment that results from each disability.  In doing so, the examiner's attention is directed to the Veteran's statement of record received in September 2015, in which he noted that he was "constantly battling" pain in his lower back and left knee, and that the "debilitating" pain causes "serious limitations such as standing or sitting for long periods of time[.]"    

Moreover, with regard to the left knee, please provide information concerning the nature and severity of the left knee scar.    

2.  After the above development has been completed, ensure the examination report is adequate, and readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


